Citation Nr: 1437939	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected diabetes mellitus, type II (diabetes), as well as a TDIU based on his service-connected posttraumatic stress disorder (PTSD) and/or the residuals of his diabetes mellitus.  

Higher Rating for Diabetes

This matter was previously remanded to the AMC for further development, including an examination of the Veteran in connection with his diabetes.  The Veteran failed to report for the examination.   In its remand instructions, however, the Board stated that "a copy of the examination notification must be memorialized in the claims file."  A review of the record on appeal shows that no such copy has been associated with the file.  See Kyhn v. Shinseki, 26 Vet. App. 371 (2013).  As such, this matter must be remanded for compliance with the Board's remand instruction.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


TDIU

This matter was previously referred to the Director of the Compensation Service (Director) for an administrative review and determination of whether the Veteran is entitled to a total disability evaluation for PTSD and other service-connected disabilities pursuant to the provisions of 38 C.F.R. § 4.16(b).   The Director issued a memorandum finding that the Veteran was not entitled to a TDIU under 38 C.F.R. § 4.16(b), but that the evidence of record warranted a 70 percent evaluation for the Veteran's PTSD, which would then qualify the Veteran for a schedular TDIU pursuant to 38 C.F.R. § 4.16(a).  The Director sent this matter to the AOJ for a decision as to the PTSD evaluation and grant of schedular TDIU.  The record on appeal shows that the AOJ has not implemented the Director's determination.  The issue of an increased rating for PTSD is inextricably intertwined with the issue of TDIU.  Thus, the Board remands this matter for further action consistent with the Director's determination.  

Accordingly, the case is REMANDED for the following action:

1.  Implement the findings of the Director of Compensation Service by issuing a decision increasing the Veteran's disability rating for his service-connected PTSD to 70 percent, and granting schedular TDIU pursuant to 38 C.F.R. § 4.16(a).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his diabetes condition, including the effect of his service-connected disabilities on his ability to work.  Provide the Veteran with an appropriate amount of time in which to submit this lay evidence.

3.  Obtain all outstanding VA and private medical records regarding the Veteran's treatment for diabetes and related complications.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

4.  After verifying the Veteran's current address and completing the above development, schedule the Veteran for one or more appropriate VA examinations to determine the current severity of his service-connected diabetes and any related complications.  

The AMC/AOJ should notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  In this regard, he should be expressly advised that the consequences for failure to report for a VA examination without good cause may include denial of the issues on appeal.  38 C.F.R. § 3.655.  

In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

Provided that the Veteran does report for his scheduled examination(s), the entire record should be made available to, and reviewed by, the examining VA clinician(s), and the examination report(s) should note that such evidentiary review took place.  

Physical examination should be conducted, as well as any testing deemed necessary by the examiner to adequately document the Veteran's symptomatology.  

After a review of the relevant records and an examination of the Veteran, the examiner should:

(a)  Report all manifestations of the Veteran's diabetes.  In doing so, state whether the Veteran's diabetes is manifested by:

1) progressive loss of weight and strength, and/or 

2) episodes of ketoacidosis or hypoglycemic reactions requiring 

i) one or two hospitalizations per year,

ii) at least three hospitalizations per year,

iii) twice a month visits to a diabetic care provider, and/or

iv) weekly visits to a diabetic care provider.

(b)  Determine, to the extent possible, if the Veteran's diabetes requires restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  

(c)  Address whether it at least as likely as not the Veteran's hypertension is:

1)  caused by or due to service

1) caused by or due to his service-connected diabetes, or

2) aggravated by his service-connected diabetes.

(d)  Indicate whether the Veteran has any neurological impairment affecting his right and/or left lower extremity, and if so, discuss the nature, extent and severity of that impairment.

(e)  Identify all complications of diabetes exhibited by the Veteran.  In doing so, the examiner should address the Veteran's reported symptoms of blurred vision, numbness in his feet, falling asleep at inappropriate times, memory loss and frequent urination, and whether these symptoms are complications of his service-connected diabetes.  

(f)  Discuss the impact of the Veteran's diabetes and complications on his ability to secure and maintain substantially gainful employment.  

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5.  After undertaking the development above, including any follow-up notification and/or development that is warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

